Citation Nr: 0014539	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  98-06 305	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a low back disability.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for bronchitis.  

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a right hand disability.  

4.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a left shoulder disability.  

5.  Entitlement to an increased disability rating for 
service-connected hemorrhoids, currently evaluated as 
10 percent disabling.  

6.  Entitlement to an effective date earlier than August 20, 
1997, for the assignment of a 10 percent disability rating 
for service-connected hemorrhoids.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1966 to 
February 1968.  

This appeal arises from an August 1997 rating action of the 
No. Little Rock, Arkansas, regional office (RO).  In that 
decision, the RO denied the issues of whether new and 
material evidence had been received sufficient to reopen 
claims of entitlement to service connection for a low back 
disability, bronchitis, a hand disability, and a shoulder 
disability.  

Additionally, by a February 1998 rating action, the RO 
assigned a 10 percent disability evaluation for the veteran's 
service-connected hemorrhoids, effective from August 20, 
1997.  (In this regard, the Board of Veterans' Appeals 
(Board) notes that, in a March 1999 rating action, the RO 
indicated that the effective date of the award of a 
10 percent evaluation for the service-connected hemorrhoids 
was August 28, 1997.  However, in the statement of the case 
concerning the earlier effective date issue, which was 
furnished to the veteran in June 1999, the RO specifically 
stated that the effective date of the grant of a compensable 
disability evaluation for the veteran's hemorrhoids was 
August 20, 1997, the date of receipt of his compensable 
rating claim.  Consequently, the Board concludes that the 
earlier effective date issue is correctly phrased as listed 
on the title page of this decision.)  

Further review of the claims folder indicates that, by the 
March 1999 rating action, the RO also denied the issues of 
entitlement to service connection for a lung condition 
(defined as bronchitis), sinusitis, and heart disease, 
asserted to be secondary to tobacco use in service and 
nicotine dependence acquired in service.  The RO notified the 
veteran of this decision in the same month.  Also in the same 
month, the veteran filed a notice of disagreement.  In the 
following month, the RO furnished the veteran and his 
representative a statement of the case regarding these 
issues.  However, in a statement also dated in April 1999, 
the veteran stated that he did not wish to pursue an appeal 
as to the issues of entitlement to service connection for a 
lung condition (defined as bronchitis), sinusitis, and heart 
disease, asserted to be secondary to tobacco use in service 
and nicotine dependence acquired in service.  Accordingly, 
these claims are withdrawn from appellate consideration and 
are not before the Board for appellate consideration at this 
time.  See 38 C.F.R. § 20.204 (1999).  


FINDINGS OF FACT

1.  By a June 1989 decision, the Board denied service 
connection for a low back disorder.  

2.  The additional evidence received since the Board's June 
1989 denial does not bear directly and substantially upon the 
specific matter under consideration, is either cumulative or 
redundant, and, by itself or with evidence previously 
assembled, is not so significant that it must be considered 
in order to decide fairly the merits of the claim for service 
connection for a low back disability.  

3.  By a July 1968 rating action, the RO denied service 
connection for bronchitis.  Although notified of this 
decision in the following month, the veteran failed to 
initiate an appeal of the denial.  

4.  The additional evidence received since the RO's July 1968 
denial does not bear directly and substantially upon the 
specific matter under consideration, is either cumulative or 
redundant, and, by itself or with evidence previously 
assembled, is not so significant that it must be considered 
in order to decide fairly the merits of the claim for service 
connection for bronchitis.  

5.  By the July 1968 rating action, the RO also denied 
service connection for residuals of a right hand injury.  
Although notified of this decision in the following month, 
the veteran failed to initiate an appeal of the denial.  

6.  The additional evidence received since the RO's July 1968 
denial does not bear directly and substantially upon the 
specific matter under consideration, is either cumulative or 
redundant, and, by itself or with evidence previously 
assembled, is not so significant that it must be considered 
in order to decide fairly the merits of the claim for service 
connection for a right hand disability.  

7.  By the July 1968 rating action, the RO also denied 
service connection for arthritis of various joints.  Although 
notified of this decision in the following month, the veteran 
failed to initiate an appeal of the denial.  

8.  The additional evidence received since the RO's July 1968 
denial does not bear directly and substantially upon the 
specific matter under consideration, is either cumulative or 
redundant, and, by itself or with evidence previously 
assembled, is not so significant that it must be considered 
in order to decide fairly the merits of the claim for service 
connection for a left shoulder disability.  

9.  The veteran's service-connected hemorrhoids are 
manifested by frequent recurrences but by only occasional 
bleeding, no anemia, and no fissures.  

10.  On the basis of a February 1998 VA examination report, 
entitlement to a 10 percent rating for hemorrhoids was shown, 
but not prior to that time.  



CONCLUSIONS OF LAW

1.  The Board's June 1989 denial of a claim for service 
connection for a low back disorder is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999).  

2.  Following the Board's June 1989 decision, new and 
material evidence has not been received; thus, the 
requirements to reopen the claim of entitlement to service 
connection for a low back disability have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5108 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.156(a), 3.303, 3.307, 3.309 
(1999).  

3.  The RO's July 1968 denial of service connection for 
bronchitis, residuals of a right hand injury, and arthritis 
of various joints is final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 19.112, 19.118(a), 19.153 (1968); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  

4.  The evidence submitted since July 1968 is not new and 
material; thus, the requirements to reopen the claims of 
entitlement to service connection for bronchitis, a right 
hand disability, and a left shoulder disability have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5108 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.156(a), 3.303, 3.307, 3.309 
(1999).  

5.  A disability rating greater than 10 percent for 
hemorrhoids is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7336 (1999).  

6.  An effective date earlier than August 20, 1997, for the 
assignment of a 10 percent disability rating for hemorrhoids 
is not warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.400 (1999); and 38 C.F.R. 
§ 4.114, Code 7336 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New And Material Claims

A.  A Low Back Disability

One issue currently before the Board is whether the veteran 
has submitted new and material evidence sufficient to reopen 
a previously denied claim of entitlement to service 
connection for a low back disability.  Initially, in June 
1989, the Board denied the veteran's claim for service 
connection for a low back disability on the basis that the 
evidence of record did not demonstrate an association between 
a chronic low back disability, including degenerative 
changes, and the in-service low back complaints and that 
arthritis of his low back was not first shown until many 
years after his active duty.  

In this prior denial, the RO considered the veteran's 
pertinent contentions, his service personnel and medical 
records, as well as reports of relevant post-service 
treatment and examination.  Specifically, at the time of the 
June 1989 decision, the veteran asserted that he initially 
injured his low back during his active military duty and 
continued, since service, to experience problems with his low 
back.  The service medical records reflect treatment for back 
strains in November 1966 and in March 1967.  At the October 
1967 separation examination, the veteran denied ever having 
experienced recurrent back pain, and his spine was found to 
be normal.  Post-service medical reports reflect treatment 
for chronic low back pain, minimal degenerative change of the 
posterior facet joints of the lower lumbar spine, and lumbar 
disc disease but do not discuss whether these diagnosed low 
back disabilities are in any way related to the two 
in-service complaints of back strain and do not indicate that 
arthritis was present until many years after the veteran's 
separation from service.  

The Board's June 1989 denial of service connection for a low 
back disability is final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (1999).  Once a decision becomes final, 
absent submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by VA.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); 
and Suttman v. Brown, 5 Vet.App. 127, 135 (1993).  With 
regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Manio v. Derwinski, 1 Vet.App. 140, 145 (1991); 
Elkins v. West, 12 Vet.App. 209 (1999) (en banc); Winters 
v. West, 12 Vet.App. 203 (1999) (en banc).  First, the Board 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material."  Id.  The Court has explained that "new 
evidence" is evidence that is not "merely cumulative" of 
other evidence of record.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).  Evidence is "material" when it 
bears directly or substantially on the specific matter and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed.Cir. 1998).  Second, if the Board 
determines that the evidence is "new and material," it must 
reopen the claim and determine whether it is well grounded.  
Winters, supra.  Third, if the claim is well grounded, VA 
must evaluate the merits of the claim after ensuring that the 
duty to assist has been fulfilled.  Id.  In deciding the 
issue of whether newly received evidence is "new and 
material," the credibility of the evidence must be presumed.  
Justus v. Principi, 3 Vet.App. 510, 512-513 (1992).  

Following the Board's June 1989 denial of service connection 
for a low back disability in the present case, the veteran 
has continued to assert that he incurred such a disorder 
during his active military duty.  Furthermore, the additional 
medical evidence associated with the claims folder since the 
Board's June 1989 decision simply reflects post-service 
treatment for, and examination of, various low back 
conditions, including degenerative disc disease of the 
lumbosacral spine (although x-rays taken of the veteran's 
lumbosacral spine in March 1997 showed no arthritic changes), 
status post remote diskectomy, chronic lumbosacral strain, 
right sciatica, L5-S1 disc protrusion recurrence, mild 
congenital spinal stenosis at L3-4 and L4-5 with acquired 
spinal stenosis at the disc levels L3-4 and L4-5, and diffuse 
disc bulging at L5-S1.  Significantly, however, these 
additional medical records do not discuss the etiology of any 
of the diagnosed low back disorders (including whether any 
diagnosed low back disability is related in any way to the 
two in-service episodes of treatment for back strain).  

In short, the additional evidence received since the Board's 
June 1989 denial of service connection for a low back 
disability tends to prove nothing more than what was already 
proven by the evidence previously of record, at least with 
respect to whether any diagnosed low back disability is 
related to the two in-service episodes of treatment for back 
strain.  Consequently, the newly received evidence is not so 
significant that it must be considered in order to decide 
fairly the merits of this service connection claim.  See 
38 C.F.R. § 3.156(a).  As the veteran has not submitted new 
and material evidence sufficient to reopen his previously 
denied claim for service connection for a low back 
disability, the benefit sought on appeal must be denied.  The 
Board views its discussion as sufficient to inform the 
veteran and his representative of the elements necessary to 
well ground his claim and to explain why his current attempt 
fails.  See Graves v. Brown, 8 Vet.App. 522 (1996).  

B.  Bronchitis

Another issue currently before the Board is whether the 
veteran has submitted new and material evidence sufficient to 
reopen a previously denied claim of entitlement to service 
connection for bronchitis.  Initially, in July 1968, the RO 
denied the veteran's claim for service connection for 
bronchitis on the basis that the evidence of record did not 
demonstrate that chronic bronchitis was present and 
associated with his active duty.  

In this prior denial, the RO considered the veteran's 
pertinent contentions, his service personnel and medical 
records, as well as reports of relevant post-service 
treatment and examination.  Specifically, at the time of the 
July 1968 decision, the veteran essentially asserted that 
service connection for bronchitis was warranted because he 
had incurred the disorder during his active military duty.  
The service medical records reflect pulmonary treatment in 
December 1967 and January 1968.  An upper respiratory 
infection was noted in December 1967, an impression of 
bronchitis was also given at that time, and an impression of 
bronchitis "probably secondary to smoking" was provided in 
January 1968.  The separation examination in March 1968 and 
the post-service VA pulmonary examination completed in July 
1968 demonstrated that no pulmonary disease was present.  

By a letter dated in August 1968, the RO notified the veteran 
of the denial of his claim for service connection for 
bronchitis and of his appellate rights with regard to that 
denial.  Importantly, however, the veteran failed to initiate 
an appeal of this denial.  Consequently, the RO's July 1968 
denial of service connection for bronchitis is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 19.112, 
19.118(a), 19.153 (1968); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999).

Once an RO decision becomes final under 38 U.S.C.A. § 7105, 
absent submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by VA.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); 
and Suttman v. Brown, 5 Vet.App. 127, 135 (1993).  As the 
Board discussed in the previous portion of this decision, 
with regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Manio v. Derwinski, 1 Vet.App. 140, 145 (1991); 
Elkins v. West, 12 Vet.App. 209 (1999) (en banc); Winters 
v. West, 12 Vet.App. 203 (1999) (en banc).  First, the Board 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material."  Id.  The Court has explained that "new 
evidence" is evidence that is not "merely cumulative" of 
other evidence of record.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).  Evidence is "material" when it 
bears directly or substantially on the specific matter and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed.Cir. 1998).  Second, if the Board 
determines that the evidence is "new and material," it must 
reopen the claim and determine whether it is well grounded.  
Winters, supra.  Third, if the claim is well grounded, VA 
must evaluate the merits of the claim after ensuring that the 
duty to assist has been fulfilled.  Id.  In deciding the 
issue of whether newly received evidence is "new and 
material," the credibility of the evidence must be presumed.  
Justus v. Principi, 3 Vet.App. 510, 512-513 (1992).  

Following the RO's July 1968 denial of service connection for 
bronchitis in the present case, the veteran has continued to 
assert that he has had this disorder since his active 
military duty.  Furthermore, the additional medical evidence 
associated with the claims folder since the RO's July 1968 
decision simply reflects post-service treatment for, and 
examination of, bronchitis between March 1990 and March 1998.  
Significantly, however, these reports do not discuss the 
etiology of the veteran's current bronchitis (including 
whether his bronchitis, which was first diagnosed many years 
after service, is related in any way to the two in-service 
episodes of impressions of bronchitis).  

In short, the additional evidence received since the RO's 
July 1968 denial of service connection for bronchitis tends 
to prove nothing more than what was already proven by the 
evidence previously of record, at least with respect to 
whether any such disorder is related to the two in-service 
episodes of impressions of bronchitis.  Consequently, the 
newly received evidence is not so significant that it must be 
considered in order to decide fairly the merits of this 
service connection claim.  See 38 C.F.R. § 3.156(a).  As the 
veteran has not submitted new and material evidence 
sufficient to reopen his previously denied claim for service 
connection for bronchitis, the benefit sought on appeal must 
be denied.  The Board views its discussion as sufficient to 
inform the veteran and his representative of the elements 
necessary to well ground his claim and to explain why his 
current attempt fails.  See Graves v. Brown, 8 Vet.App. 522 
(1996).  

C.  A Right Hand Disability

Another issue currently before the Board is whether the 
veteran has submitted new and material evidence sufficient to 
reopen a previously denied claim of entitlement to service 
connection for a right hand disability.  Initially, in July 
1968, the RO denied the veteran's claim for service 
connection for residuals of a right hand injury on the basis 
that the evidence of record did not demonstrate that such a 
disability was present and associated with his active duty.  

In this prior denial, the RO considered the veteran's 
pertinent contentions, his service personnel and medical 
records, as well as reports of relevant post-service 
treatment and examination.  The veteran essentially asserted 
that he injured his right hand during service and that this 
injury resulted in a chronic right hand disability.  
According to the service medical records, in December 1966, 
the veteran was treated for a contusion and sprain of the 
fourth and fifth metacarpal phalangeal joints of his right 
hand.  X-rays showed no fracture of his right hand.  In 
August 1967, he was treated for complaints of intermittent 
swelling and soreness of his right thumb and right 
forefinger.  X-rays showed no significant abnormalities.  An 
impression of post-traumatic arthritis was given.  At the 
October 1967 separation examination, the veteran complained 
of minimal swelling of his hands in hot environments, but his 
upper extremities were found to be normal.  The July 1968 
post-service VA examination demonstrated that no residuals of 
a right hand injury, including arthritis, were present.  

By an August 1968 letter, the RO notified the veteran of the 
denial of his claim for service connection for residuals of a 
right hand injury and of his appellate rights with regard to 
that denial.  Importantly, however, the veteran failed to 
initiate an appeal of this denial.  Consequently, the RO's 
July 1968 denial of service connection for residuals of an 
injury to the right hand is final.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 19.112, 19.118(a), 19.153 (1968); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

Once an RO decision becomes final under 38 U.S.C.A. § 7105, 
absent submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by VA.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); 
and Suttman v. Brown, 5 Vet.App. 127, 135 (1993).  As the 
Board discussed in previous portions of this decision, with 
regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Manio v. Derwinski, 1 Vet.App. 140, 145 (1991); 
Elkins v. West, 12 Vet.App. 209 (1999) (en banc); Winters 
v. West, 12 Vet.App. 203 (1999) (en banc).  First, the Board 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material."  Id.  The Court has explained that "new 
evidence" is evidence that is not "merely cumulative" of 
other evidence of record.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).  Evidence is "material" when it 
bears directly or substantially on the specific matter and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed.Cir. 1998).  Second, if the Board 
determines that the evidence is "new and material," it must 
reopen the claim and determine whether it is well grounded.  
Winters, supra.  Third, if the claim is well grounded, VA 
must evaluate the merits of the claim after ensuring that the 
duty to assist has been fulfilled.  Id.  In deciding the 
issue of whether newly received evidence is "new and 
material," the credibility of the evidence must be presumed.  
Justus v. Principi, 3 Vet.App. 510, 512-513 (1992).  

Following the RO's July 1968 denial of service connection for 
residuals of a right hand injury in the present case, the 
veteran has continued to assert that he injured his right 
hand during his active military duty.  Furthermore, the 
additional medical evidence associated with the claims folder 
since the RO's July 1968 decision simply reflects 
post-service treatment for, and examination of, right carpal 
tunnel syndrome between June 1984 and June 1997.  
Significantly, however, these reports do not discuss the 
etiology of the veteran's current right carpal tunnel 
syndrome (including whether this disorder, which was first 
diagnosed many years after service, is related in any way to 
the two in-service episodes of treatment for contusion, 
sprain, and swelling of his right hand).  

In short, the additional evidence received since the RO's 
July 1968 denial of service connection for residuals of a 
right hand injury tends to prove nothing more than what was 
already proven by the evidence previously of record, at least 
with respect to whether any such disorder is related to the 
two in-service episodes of treatment for contusion, sprain, 
and swelling of his right hand.  Consequently, the newly 
received evidence is not so significant that it must be 
considered in order to decide fairly the merits of this 
service connection claim.  See 38 C.F.R. § 3.156(a).  As the 
veteran has not submitted new and material evidence 
sufficient to reopen his previously denied claim for service 
connection for a right hand disability, the benefit sought on 
appeal must be denied.  The Board views its discussion as 
sufficient to inform the veteran and his representative of 
the elements necessary to well ground his claim and to 
explain why his current attempt fails.  See Graves v. Brown, 
8 Vet.App. 522 (1996).  

D.  A Left Shoulder Disability

Another issue currently before the Board is whether the 
veteran has submitted new and material evidence sufficient to 
reopen a previously denied claim of entitlement to service 
connection for a left shoulder disability.  Initially, in 
July 1968, the RO denied the veteran's claim for service 
connection for arthritis of various joints on the basis that 
the evidence of record did not demonstrate that such a 
disability was present and associated with his active duty.  

In this prior denial, the RO considered the veteran's 
pertinent contentions, his service personnel and medical 
records, as well as reports of relevant post-service 
treatment and examination.  The veteran essentially asserted 
that he incurred arthritis of various joints as a result of 
his active military duty.  The service medical records 
reflect treatment in November 1967 for complaints of 
intermittent left shoulder pain for the past two years.  The 
March 1968 separation examination and the July 1968 
post-service VA examination provided no evidence of a left 
shoulder disability.  

By an August 1968 letter, the RO notified the veteran of the 
denial of his claim for service connection for arthritis of 
various joints and of his appellate rights with regard to 
that denial.  Importantly, however, the veteran failed to 
initiate an appeal of this denial.  Consequently, the RO's 
July 1968 denial of service connection for arthritis of 
various joints is final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 19.112, 19.118(a), 19.153 (1968); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

Once an RO decision becomes final under 38 U.S.C.A. § 7105, 
absent submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by VA.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); 
and Suttman v. Brown, 5 Vet.App. 127, 135 (1993).  As the 
Board discussed in previous portions of this decision, with 
regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Manio v. Derwinski, 1 Vet.App. 140, 145 (1991); 
Elkins v. West, 12 Vet.App. 209 (1999) (en banc); Winters 
v. West, 12 Vet.App. 203 (1999) (en banc).  First, the Board 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material."  Id.  The Court has explained that "new 
evidence" is evidence that is not "merely cumulative" of 
other evidence of record.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).  Evidence is "material" when it 
bears directly or substantially on the specific matter and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed.Cir. 1998).  Second, if the Board 
determines that the evidence is "new and material," it must 
reopen the claim and determine whether it is well grounded.  
Winters, supra.  Third, if the claim is well grounded, VA 
must evaluate the merits of the claim after ensuring that the 
duty to assist has been fulfilled.  Id.  In deciding the 
issue of whether newly received evidence is "new and 
material," the credibility of the evidence must be presumed.  
Justus v. Principi, 3 Vet.App. 510, 512-513 (1992).  

Following the RO's July 1968 denial of service connection for 
arthritis of various joints in the present case, the veteran 
has essentially asserted that service connection for a left 
shoulder disability is warranted because he incurred this 
disability during his active military duty.  Furthermore, the 
additional medical evidence associated with the claims folder 
since the RO's July 1968 decision simply reflects 
post-service treatment for, and examination of, 
osteoarthritis and degenerative arthritis of the left 
shoulder in 1997.  Significantly, however, these reports do 
not discuss the etiology of the veteran's current left 
shoulder arthritis (including whether this disability, which 
was first diagnosed many years after service, is related in 
any way to the one in-service episode of treatment for 
complaints of left shoulder pain).  

In short, the additional evidence received since the RO's 
July 1968 denial of service connection for arthritis of 
various joints tends to prove nothing more than what was 
already proven by the evidence previously of record, at least 
with respect to whether a left shoulder disability (to 
include arthritis of this joint) is related to the one 
in-service episode of treatment for complaints of left 
shoulder pain.  Consequently, the newly received evidence is 
not so significant that it must be considered in order to 
decide fairly the merits of this service connection claim.  
See 38 C.F.R. § 3.156(a).  As the veteran has not submitted 
new and material evidence sufficient to reopen his previously 
denied claim for service connection for a left shoulder 
disability, the benefit sought on appeal must be denied.  The 
Board views its discussion as sufficient to inform the 
veteran and his representative of the elements necessary to 
well ground his claim and to explain why his current attempt 
fails.  See Graves v. Brown, 8 Vet.App. 522 (1996).  

II.  Increased Rating For Hemorrhoids

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  

According to the available service medical records, at the 
October 1967 separation examination, a digital rectal 
evaluation was normal except for the presence of a single 
external hemorrhoid.  At a treatment session conducted on the 
following day, a small thrombotic external hemorrhoid with 
only minimal symptoms was found.  The July 1968 VA 
examination demonstrated no pertinent complaints, or 
findings, or hemorrhoids at that time.  

Based on this evidence, the RO, by the July 1968 rating 
action, granted service connection for external hemorrhoids 
and assigned a noncompensable evaluation for this disability, 
effective from February 1968.  During the current appeal, and 
specifically by the February 1998 rating action, the RO 
assigned a 10 percent disability evaluation for the veteran's 
service-connected hemorrhoids, effective from August 20, 
1997.  The veteran's service-connected hemorrhoids remain 
evaluated as 10 percent disabling.  

The veteran's service-connected hemorrhoids have been 
evaluated under Diagnostic Code 7336.  See 38 C.F.R. § 4.118, 
Code 7336 (1999).  According to this Code, evidence of mild 
or moderate internal or external hemorrhoids warrant the 
assignment of a noncompensable rating.  Id.  Evidence of 
irreducible large or thrombotic hemorrhoids with excessive 
redundant tissue evidencing frequent recurrences will result 
in the assignment of a 10 percent disability evaluation.  Id.  
In addition, evidence of internal or external hemorrhoids 
with persistent bleeding and with secondary anemia or with 
fissures warrants the grant of a 20 percent disability 
rating.  Id.  

Throughout the current appeal, the veteran has asserted that 
his service-connected hemorrhoids are more severe than the 
current 10 percent evaluation indicates.  The veteran cites 
his many years of experiencing this disability.  

Review of the claims folder indicates that, in March 1997, 
the veteran was accorded several VA examinations pursuant to 
a separate claim of entitlement to a permanent and total 
disability rating for pension purposes.  In particular, at a 
VA rectum and anus examination conducted at that time, the 
veteran reported that his hemorrhoids flare-up every two to 
three months, although in the recent months prior to the 
evaluation, he could "go . . . about 6 months without a 
recurrence."  In addition, the veteran complained of 
swelling, burning, itching, constipation, bleeding, 
occasional fecal leakage with flare-ups, and some occasional 
pain with acute hemorrhoids but denied incontinence or 
diarrhea.  This examination demonstrated the presence of a 
very small one-half centimeter tender hemorrhoid "at 
6 o'clock," no dehydration, no malnutrition, and no anemia.  
The examiner diagnosed chronic hemorrhoids.  

Subsequently, in February 1998, the veteran underwent another 
VA rectum and anus examination.  At that time, he described 
flare-ups occurring approximately three to four times per 
month with swelling, pain, tenderness, itching, bleeding 
(approximately three or four times per month), and good 
sphincter control (but occasional fecal leakage).  
Additionally, he reported that he has, in the past, declined 
surgery as an option to treat his hemorrhoids and, instead, 
uses Preparation H, "sitz" baths, and occasionally 
"Vasoline."  A physical examination demonstrated 
one-centimeter hemorrhoids "at three o'clock, five o'clock, 
and seven o'clock;" an anal area which was extremely red, 
irritated, and tender; no fissures; no internal hemorrhoids; 
no palpable masses; and some slight blood.  The examiner 
concluded that the veteran currently has three acutely 
inflamed hemorrhoids and diagnosed chronic hemorrhoids.  

The Board acknowledges the veteran's complaints of an 
increase in the severity of his service-connected 
hemorrhoids.  Significantly, however, although the recent 
examination reports reflect the veteran's complaints of 
frequent recurrences of his hemorrhoids, the records also 
indicate that, as a result of this service-connected 
disability, the veteran has only occasional bleeding and no 
anemia or fissures.  Consequently, a 20 percent disability 
rating under Diagnostic Code 7336 is not warranted.  See 
38 C.F.R. § 4.114, Code 7336 (which requires evidence of 
hemorrhoids with persistent bleeding and secondary anemia or 
fissures for a 20 percent disability rating).  

The preponderance of the evidence is against the veteran's 
claim of entitlement to a disability evaluation greater than 
10 percent for his service-connected hemorrhoids.  
Consequently, his increased rating claim is denied.  

III.  Earlier Effective Date For Assignment
Of A 10 Percent Rating For Hemorrhoids

By the July 1968 rating action, the RO granted service 
connection for external hemorrhoids and assigned a 
noncompensable evaluation to this disability, effective from 
February 21, 1968.  In the following month, the RO notified 
the veteran of this decision.  The veteran did not submit a 
notice of disagreement with the assignment of a 
noncompensable rating for his hemorrhoids.  Consequently, the 
RO's July 1968 decision became final.  See 38 U.S.C.A. 
§ 7105(c) (West 1991).  

Thereafter, in an August 1987 statement, the veteran appeared 
to raise a claim regarding the rating of his 
service-connected hemorrhoids.  In an October 1987 letter, 
the RO explained to the veteran that, if he wished the agency 
to reconsider the noncompensable evaluation assigned to his 
service-connected hemorrhoids, he should submit current 
medical evidence demonstrating a worsening of this 
disability.  

Shortly thereafter, in a February 1988 statement, the veteran 
noted that, for the past several months, he had been 
receiving treatment for various conditions, including 
hemorrhoids.  A VA outpatient treatment record dated in 
November 1987 included the veteran's complaints that his 
hemorrhoids had started to bleed.  During a physical 
examination conducted during a VA hospitalization for cardiac 
treatment several days later, the veteran described 
"intermittently bleeding hemorrhoids."  

Subsequently, in May 1989, the RO received from the veteran a 
VA Form 21-526, Veteran's Application For Compensation Or 
Pension, in which he raised a disability compensation claim 
(in pertinent part) for his hemorrhoids.  In a statement 
received at the RO in April 1990, the veteran expressed his 
desire for "service-connected benefits" (in relevant part) 
for his hemorrhoids.  In a letter dated later in the same 
month, the RO explained to the veteran that he was, at that 
time, "0% service-connected" for his hemorrhoids and that, 
in order to evaluate his service-connected hemorrhoids, the 
agency would need competent medical evidence that this 
disorder had increased in severity.  Significantly, however, 
the veteran failed to respond to this request for competent 
medical evidence reflecting an increase in the severity of 
his service-connected hemorrhoids.  

Thereafter, pursuant to a pending pension claim, the veteran 
was accorded several VA examinations in March 1997.  One in 
particular, a VA rectum and anus evaluation, demonstrated the 
presence of a very small one-half centimeter tender 
hemorrhoid "at 6 o'clock" as well as flare-ups occurring 
from once every two to three months to once every 6 months.  
Additionally, in a letter dated in May 1997, a private 
physician explained that the veteran has been a patient at 
his clinic for the past several years.  According to this 
letter, the veteran reported that he has had hemorrhoids 
since 1967, has declined to undergo surgery for this 
disability, and, instead, prefers "to treat acute 
flare-ups."  

Furthermore, in a statement also dated in May 1997, the 
veteran indicated that he had been under a physician's care 
for the past 12 months for various conditions, including 
hemorrhoids.  Although numerous VA medical records were then 
received at the RO (pursuant to the veteran's pending pension 
claim), only reports from a December 1987 VA hospitalization 
for cardiac treatment include a discussion of his 
hemorrhoids.  According to these reports, a physical 
examination conducted during this hospitalization 
demonstrated the presence of an external hemorrhoid.  No 
discussion of the size of this hemorrhoids or the frequency 
of the flare-ups of this disability were included in the 
records.  

Thereafter, in a statement received at the RO on August 20, 
1997, the veteran raised a rating claim regarding his 
"service-connection disabilities."  (The veteran's 
hemorrhoids was, at that time, and, in fact, remains, his 
only service-connected disability.)  Additionally, the only 
relevant medical record which was subsequently received at 
the RO pursuant to this rating claim is the report of the 
February 1998 VA rectum and anus examination.  According to 
the report of this evaluation, the veteran had one-centimeter 
hemorrhoids "at three o'clock, five o'clock, and seven 
o'clock" and had flare-ups occurring approximately three to 
four times per month.  

After considering this relevant medical evidence, the RO, by 
a February 1998 rating action, granted a compensable 
disability evaluation of 10 percent for the veteran's 
hemorrhoids, effective from August 20, 1997.  By a letter 
dated in the same month, the RO notified the veteran of this 
award.  Thereafter, the veteran perfected a timely appeal 
with respect to the issue of entitlement to an effective date 
earlier than August 20, 1997, for the assignment of a 
10 percent disability rating for hemorrhoids.  

In support of this claim, the veteran has essentially 
asserted that an effective date earlier than August 20, 1997, 
for the assignment of a 10 percent disability rating for 
hemorrhoids is warranted because he has had this disability 
for over 30 years.  He has not provided more specific 
arguments, or other additional evidence (e.g., medical 
records), in support of his earlier effective date claim.  

According to applicable law, unless specifically provided 
otherwise in the chapter, the effective date of an award 
based on a claim for increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  See 38 U.S.C.A. 
§ 5110(a) (West 1991).  Additionally, the relevant regulation 
stipulates that the effective date of an award of disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date.  Otherwise, the effective date will be the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2) (1999).  

As the Board has discussed in the present case, the RO, by 
the February 1998 rating action, granted a compensable 
disability evaluation of 10 percent for the veteran's 
hemorrhoids, effective from August 20, 1997, the date of 
receipt of the veteran's increased rating claim.  Throughout 
the current appeal, the veteran has essentially asserted that 
an effective date earlier than August 20, 1997, for the grant 
of a 10 percent rating for the service-connected hemorrhoids 
is warranted because he has had this disability for over 
30 years.  

Initially, the Board notes that, prior to August 20, 1997, 
the veteran submitted several statements in which he appeared 
to raise a claim regarding the rating of his 
service-connected hemorrhoids.  Pursuant to these statements, 
the RO, in an April 1990 letter, informed the veteran that, 
in order to evaluate his service-connected hemorrhoids, the 
agency would need competent medical evidence that this 
disorder had increased in severity.  Significantly, however, 
the veteran failed to respond to this request.  

Consequently, the Board concludes that, due to the veteran's 
failure to respond to the RO's request for medical evidence, 
these prior rating claims were abandoned.  See 38 C.F.R. 
§ 3.158 (1999) (which stipulates that, where evidence 
requested in connection with a claim for increase is not 
furnished within one year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
one year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier than the date of filing the new claim.).  

Additionally, the Board notes that, in a May 1997 statement, 
the veteran alluded to treatment that he had received for the 
previous 12 months for various conditions, including 
hemorrhoids.  Importantly, however, this statement was 
written pursuant to a pending pension claim and does not 
indicate the veteran's desire to pursue an increased rating 
claim regarding his service-connected hemorrhoids.  The Board 
concludes, therefore, that the statement received at the RO 
on August 20, 1997 is the earliest document submitted by the 
veteran in which he expresses his intention to pursue an 
increased rating claim for his service-connected hemorrhoids.  

Moreover, after a complete and thorough review of the 
pertinent medical evidence contained in the claims folder, 
the Board notes that the first competent medical evidence of 
large hemorrhoids with frequent recurrences is dated in 
February 1998, at which time the veteran underwent a VA 
rectum and anus examination that demonstrated the presence of 
one-centimeter hemorrhoids "at three o'clock, five o'clock, 
and seven o'clock" and flare-ups occurring approximately 
three to four times per month.  (In this regard, the Board 
notes that the March 1997 VA rectum and anus examination 
simply indicated the presence of one very small one-half 
centimeter tender hemorrhoid "at 6 o'clock" as well as 
flare-ups occurring from once every two to three months to 
once every 6 months.)  

Based on this evidence, the Board concludes that the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred is February 3, 1998, the 
date of the VA rectum and anus examination.  Prior to that 
date, the veteran's hemorrhoids were not of such significance 
as to warrant an assignment of a 10 percent schedular rating.  
See 38 C.F.R. § 4.114, Code 7336 (1997) (a 10 percent rating 
required evidence of irreducible hemorrhoids which were large 
or thrombotic, with excessive redundant tissue evidencing 
frequent recurrences).  

Given that the veteran did not file an increased rating claim 
for his service-connected hemorrhoids until August 20, 1997 
and that he did not meet the rating criteria for the award of 
a 10 percent rating for this disability until February 3, 
1998, as explained above, the Board concludes that an 
effective date prior to August 20, 1997, for the assignment 
of a 10 percent rating for hemorrhoids is not warranted.  See 
38 C.F.R. § 3.400(o)(2) (the effective date of an award of 
disability compensation will be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the effective date will be the date of 
receipt of the claim).  

The preponderance of the evidence is against the veteran's 
claim of entitlement to an effective date prior to August 20, 
1997, for the assignment of a 10 percent rating for his 
service-connected hemorrhoids.  Consequently, his claim for 
an earlier effective date is denied.  


ORDER

The petition to reopen claims of entitlement to service 
connection for a low back disability, bronchitis, a right 
hand disability, and a left shoulder disability is denied.  

A disability rating greater than 10 percent for service-
connected hemorrhoids is denied.  

An effective date earlier than August 20, 1997, for the 
assignment of a 10 percent disability rating for 
service-connected hemorrhoids is denied.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

